Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00578-CV

                               James William MCDERMOTT,
                                          Appellant

                                              v.

                                    Paty MCDERMOTT,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2022CV00214
                         Honorable J. Frank Davis, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant James William McDermott.

       SIGNED October 12, 2022.


                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice